On Rehearing.
Per Curiam.
— This case was originally submitted to the court upon the briefs and argument in the case of Kennewick Supply & *696Storage Co. v. Fry; and this court, by Departmental opinions, affirmed the judgment of the superior court in the Fry case (133 Wash. 341, 233 Pac. 658) and in the instant case (133 Wash. 697, 233 Pac. 660). Upon a rehearing En Bane in the Wry case, this court has adhered to its Departmental opinion (see 133 Wash. 341, 233 Pac. 658), and the judgment in the instant case is therefore affirmed.